THE THIRTEENTH COURT OF APPEALS

                                   13-15-00615-CV


                                 Juan Angel Guerra
                                         v.
       Fabian Limas as Receiver of 10164 West Expressway 83, La Feria, Texas


                                   On appeal from the
                    404th District Court of Cameron County, Texas
                          Trial Cause No. 2014-DCL-883-G


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be DISMISSED. The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellant.

      We further order this decision certified below for observance.

May 5, 2016